Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-19-00699-CV

                          ORION DRILLING COMPANY, LLC,
                                     Appellant

                                             v.

                             TX ENERGY SERVICES, LLC,
                                     Appellee

                      From the County Court, Jim Wells County, Texas
                             Trial Court No. 19-07-59662-CV
                     Honorable Michael Ventura Garcia, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a)(1).
Costs of appeal are taxed against appellant. See id. 42.1(d).

       SIGNED December 27, 2019.


                                              _________________________________
                                              Irene Rios, Justice